Citation Nr: 0916877	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO. 05-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2. Entitlement to an initial compensable disability rating 
for service-connected Leishmaniasis.

3. Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from March 1988 to March 1992 and 
from November 1993 to January 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
testified at a Board hearing at the RO in January 2009.

At the January 2009 Board hearing, the Veteran appeared to 
raise the issues of entitlement to service connection for 
tinnitus and entitlement to a higher disability rating for 
service-connected hypertension. These matters are hereby 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required. 

REMAND

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). 
According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).

The record reflects significantly divergent assessments of 
the severity of the Veteran's PTSD. An April 2004 VA 
examination report includes a GAF score of 60, a September 
2005 VA examination report contains a GAF score of 45, and 
December 2008 VA treatment records reflect a GAF score of 60. 
The Board finds a new VA examination is necessary to assess 
the current severity of the Veteran's PTSD and to reconcile 
the divergent GAF scores during the appeal period, if 
possible.

With respect to the Veteran's service-connected 
Leishmaniasis, the Veteran testified at the January 2009 
Board hearing that he had experienced more severe symptoms 
since his last VA examination, including black spots and loss 
of body hair on the legs. While the Board is not required to 
direct new examinations simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995). The Board 
finds that in light of the Veteran's January 2009 hearing 
testimony alleging more severe skin disability symptoms than 
reported at the November 2005 VA examination, a new VA 
examination is necessary to determine the current level of 
severity of the Veteran's service-connected Leishmaniasis 
disability.

The Veteran was afforded an April 2004 VA audiology 
examination in connection with his claim for a compensable 
disability rating for service-connected hearing loss. 
Although the examiner provided the audiometric findings, the 
examiner did not comment on the functional effects caused by 
the hearing disability. In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report. Martinak, 21 Vet. App. at 455. Given the 
above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist to determine the current 
severity of his PTSD disability. The 
following considerations shall govern the 
examination:

a)	The claims file must be made 
available to the examiner and the 
examiner must note in the 
examination report that he or she 
has reviewed the claims file. 

b)	All findings responsive to the 
relevant rating criteria must be 
reported in detail. 

c)	The examiner must describe all 
current manifestations of the 
Veteran's PTSD disability and 
must assign a GAF score tied to 
the description of symptoms for 
each GAF score range in the 
Diagnostic and Statistical Manual 
of Mental Disorders, Fourth 
Edition (DSM-IV) 

d)	The examiner should also attempt 
to reconcile the divergent GAF 
scores from the April 2004 VA 
examination report and the 
December 2008 VA treatment record 
with the GAF score assigned at 
the September 2005 VA individual 
psychotherapy treatment session. 
The examiner must provide a 
rationale for all opinions 
expressed. If the examiner cannot 
provide a requested opinion 
without resorting to mere 
speculation, he or she must so 
state and must provide an 
explanation of why he or she 
cannot provide an opinion without 
resorting to mere speculation.

2. The Veteran should be afforded a VA 
examination by a physician to determine 
the current severity of his Leishmaniasis 
disability. The following considerations 
shall govern the examination:

a)	The claims file must be made 
available to the examiner and the 
examiner must note in the 
examination report that he or she 
has reviewed the claims file. 

b)	All findings responsive to the 
relevant rating criteria must be 
reported in detail. 

c)	The examiner must describe all 
current manifestations of the 
Veteran's dermatologic 
disability.

3. The Veteran should be afforded a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral hearing loss. The 
claims file must be made available to the 
examiner. All indicated studies should be 
performed. The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability. 

4. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




